 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                     2:18-CV-00750-KJM-CKD
12                       Plaintiff,
13              v.                                                 STIPULATION FOR PARTIAL LIFT
                                                                   OF STAY AND ORDER
14   REAL PROPERTY LOCATED AT 6920
     KILCONNELL DRIVE, ELK GROVE,
15   CALIFORNIA, SACRAMENTO
     COUNTY, APN: 116-1410-006-0000,
16   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO, ET
17   AL.,
18                       Defendants.
19

20              The United States and claimant Li J. Lin, through their respective counsel, hereby stipulate and

21 request the Court to lift the stay for the limited purpose of filing settlement documents for real property

22 located at 4871 Watseka Way, Sacramento, California, Sacramento County, APN: 225-1790-028-0000

23 (“defendant Watseka Way”). The parties anticipate that, if granted, the settlement documents would

24 close the case against defendant Watseka Way. Thus, the stay would no longer be necessary for this

25 property.1

26              Northern California Mortgage Fund XI, LLC, filed a claim asserting a lienholder interest in

27 defendant Watseka Way. Claimant Li J. Lin filed a Claim and Answer to the Complaint regarding

28   1
         The case would remain stayed as to the other six In Rem Defendants. This request is limited to defendant Watseka Way.
                                                                    1                           Stipulation for Partial Lift of Stay and Order
 1 defendant Watseka Way. No other party has filed a claim asserting an interest in defendant Watseka

 2 Way.

 3         On July 30, 2018, escrow closed for defendant Watseka Way. Northern California Mortgage

 4 Fund XI, LLC was paid in full through escrow. Northern California Mortgage Fund XI, LLC withdrew

 5 their claim on September 24, 2019.

 6         The United States and claimant Li J. Lin have reached a settlement regarding the net proceeds

 7 from the sale of the Watseka Way property.

 8

 9 Dated: 12/13/2019                                     McGREGOR W. SCOTT
                                                         United States Attorney
10
                                                  By:    /s/ Kevin C. Khasigian
11                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
12

13 Dated: 12/13/19                                       /s/ Linda M. Parisi
                                                         LINDA M. PARISI
14                                                       Attorney for claimant Li J. Lin
15                                                       (Authorized by phone)
16

17

18                                                   ORDER

19         For the reasons set forth above, the stay is lifted regarding the real property located at 4871

20 Watseka Way, Sacramento, California, Sacramento County, APN: 225-1790-028-0000.

21         IT IS SO ORDERED

22 Dated: December 18, 2019.

23
                                                              UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                         2                        Stipulation for Partial Lift of Stay and Order
